741 N.W.2d 301 (2007)
Robert A. WOODS, Personal Representative of the Estate of Christal Woods, Deceased, Plaintiff-Appellee,
v.
FARMINGTON FAMILY PHYSICIANS, P.C., Medical Arts X-Ray, P.C., and Sheldon Stern, D.O., Defendants, and
Won Chae, M.D., Defendant-Appellant.
Docket No. 132583. COA No. 270600.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the October 18, 2006 order of the Court of Appeals is considered and, it appearing to this Court that the case of Braverman v. Garden City Hosp. (Docket Nos. 134445-134446) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.